
	

115 S365 IS: To amend the Consumer Financial Protection Act of 2010 to remove the funding cap relating to the transfer of funds from the Board of Governors of the Federal Reserve System to the Bureau of Consumer Financial Protection, and for other purposes.
U.S. Senate
2017-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 365
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2017
			Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Consumer Financial Protection Act of 2010 to remove the funding cap relating to the
			 transfer of funds from the Board of Governors of the Federal Reserve
			 System to the Bureau of Consumer Financial Protection, and for other
			 purposes.
	
	
 1.Funding for Bureau of Consumer Financial ProtectionSection 1017 (12 U.S.C. 5497) of the Consumer Financial Protection Act of 2010 is amended— (1)in subsection (a)—
 (A)by striking paragraphs (1) through (3); and (B)by redesignating paragraphs (4) and (5) as paragraphs (1) and (2), respectively;
 (2)in subsection (b)— (A)by striking paragraph (2); and
 (B)by redesignating paragraph (3) as paragraph (2); (3)in subsection (c)(1)—
 (A)in the first sentence, by striking , and shall remain available until expended,; and (B)by inserting Any funds not expended by the Bureau shall be deposited into the general fund of the Treasury. after responsibilities.; and
 (4)by striking subsection (d) and inserting the following:  (d)Penalties and fines (1)Establishment of Civil Penalty FundThere is established in the Federal Reserve a separate fund, to be known as the Consumer Financial Civil Penalty Fund (referred to in this section as the Civil Penalty Fund). The Civil Penalty Fund shall be maintained and established at a Federal reserve bank, in accordance with such requirements as the Board of Governors may impose. If the Bureau obtains a civil penalty against any person in any judicial or administrative action under Federal consumer financial laws, the Bureau shall deposit into the Civil Penalty Fund, the amount of the penalty collected.
 (2)Transfer to general fund of the TreasuryAmounts in the Civil Penalty Fund shall be deposited into the general fund of the Treasury.. 